FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00216 Nicholas High Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) Jeffrey T. May 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 12/31/2005 Date of reporting period: 7/1/2004 - 6/30/2005 Item 1. Proxy Voting Record ISSUER NAME TICKER CUSIP MTG DATE MTG TYPE Proposal Type Voted? Vote For/Agnst Mgmt National Health Realty NHR 635905102 5/3/05 Annual 1.01 Elect W. Andrew Adams MGMT YES FOR FOR 1.02 Elect Ernest G. Burgess III MGMT YES FOR FOR 1.03 Elect J. Paul Abernathy MGMT YES FOR FOR 1.04 Elect Joel H. Jobe MGMT YES FOR FOR 1.05 Elect Richard F. LaRoche Jr. MGMT YES FOR FOR 2 Adopt Stock Incentive Plan MGMT YES AGNST AGNST 3 Ratify selection of auditors MGMT YES FOR FOR Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to be have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas High Income Fund, Inc. By (Signature and Title) /s/ David O. Nicholas David O. Nicholas, Principal Executive Officer Date 08/16/2005
